DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 10, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 30-35 have been renumbered 29-34, respectively.
Claims 15, 22, and 32 are objected to because of the following informalities: 
- claim 15, after “coupled” (line 5), should inset – to --.
- claims 22 and 32, “the adjustment of the predefined function” lacks antecedent basis.
Appropriate correction is required.

Withdrawal of Allowability

The indicated allowability of claims 15 and 25 is withdrawn in view of the new grounds of rejection as follow.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19, 20, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 19 and 29, “an intensity ratio of the first, second and third features” is indefinite, since a ratio is between two parameters, not three.

Claims 20 and 30, “one or more features with higher and/or lower mass-to-charge ratio relative to the feature with maximum intensity” is indefinite, since mass-to-charge ratio should be between two features.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19, 21, 22, 25, 26, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (US 2004/0113062).

Regarding claims 15 and 25, Norton discloses a mass spectrometry system (paragraph 0017), comprising:
a liquid chromatography column (paragraph 0017, line 8);
a mass spectrometer (paragraph 0017, line 8) with an electrospray ionization source coupled to the liquid chromatography column (paragraph 0004, lines 1-3; paragraph 0020, lines 14-15); and
a processor communicatively coupled the mass spectrometer (paragraph 0065, lines 1-10), the processor adapted to process chromatography-mass spectrometry data sets (paragraph 0065, lines 21-24),
and the processor for saving and/or retrieving the chromatography-mass spectrometry data sets (paragraph 0065, lines 1-10); and
a memory containing non-volatile computer readable instructions that, when executed by the processor, cause the processor to initiate the performance of a method (paragraph 0065, lines 10-12) comprising the steps of:
identifying feature groups each comprising at least two features of different mass-to- charge ratio in a first data set by evaluating intensities of consecutive points of the first data set (paragraph 0022, lines 8-12), wherein the at least two features of the first data set occur at a same retention time within a given tolerance (paragraph 0041, lines 14-16), 
identifying feature groups each comprising at least two features of different mass-to- charge ratio in a second data set by evaluating intensities of consecutive points of the second data set (paragraph 0022, lines 8-12; paragraph 0004), wherein the at least two features of the second data set occur at a same retention time within a given tolerance (paragraph 0041, lines 14-16),
matching identified feature groups of the first data set to identified feature groups of the second data set (Abstract),

While Norton does not expressly disclose identifying feature groups in the first and second data sets comprise identifying the at least two features in each respective data set by determining points of steepest ascent, Norton discloses the at least two feature groups (two peaks, Fig. 4A) having points of steepest ascent (left points of the at least two peaks having the steepest ascent, Fig. 4A). Thus, it would have been obvious to identify the at least two features (peaks) in each respective data set by determining points of steepest ascent.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Norton with points of steepest ascent for the purpose of identifying the at least two features in each respective data set.

While Norton further does not expressly disclose determining a corrected time scale for the second data set based on time differences between the feature groups in the first data set and the matching feature groups in the second data set, Norton discloses differences between the feature groups in the first data set and the matching feature groups in the second data set (differences between first and second data sets that require time-alignment between the data sets, paragraph 0024, lines 1-5). It would have been obvious to determine a corrected time scale for the second data set based on time differences between the data sets, in order to time-align the data sets.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Norton with determining a corrected time scale for the second data for the purpose of time-aligning data sets.

While Norton further does not expressly disclose adjusting, based on the corrected time scale for the second data set, a time scale of the chromatography-mass spectrometry data sets by modifying the second data set in accordance with the corrected time scale to align the feature groups in the first data set to corresponding feature groups in the second data set, Norton discloses differences between the feature groups in the first data set and the matching feature groups in the second data set (differences between first and second data sets that require time-alignment between the data sets, paragraph 0024, lines 1-5). ). It would have been obvious to determine a corrected time scale for the second data set based on time differences between the data sets, in order to time-align the data sets.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Norton with determining a corrected time scale for the second data for the purpose of time-aligning data sets.

While Norton further does not expressly disclose a time position of a feature of the at least two features in the first and second data sets is determined based on a point in a time interval delimited by a point of steepest ascent of the points of steepest ascent in the data set and a return point, wherein the return point is a first point after the point of steepest ascent for which intensity of the return point is equal to that of the point of steepest ascent within a given intensity tolerance, Norton discloses a time position of a feature of the at least two features (peaks, Fig. 4A) in the first and second data sets (peaks of two data, Fig. 4A), a point in a time interval delimited by a point of steepest ascent of the points of steepest ascent in the data set (left points of the at least two peaks having the steepest ascent, Fig. 4A) and a return point (corresponding right points of the at least two peaks having the steepest ascent, Fig. 4A), wherein the return point is a first point after the point of steepest ascent for which intensity of the return point is equal to that of the point of steepest ascent within a given intensity tolerance (Fig. 4A).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Norton with a point in a time interval delimited by a point of steepest ascent of the points of steepest ascent in the data set and a return point for the purpose of determining a time position of a feature (peak, Fig. 4A) of the at the at least two features (peaks, Fig. 4A) in the first and second data sets (Fig. 4A).

Regarding claims 16 and 26, Norton discloses a feature is identified and/or a point is determined to be a point of steepest ascent of the points of steepest ascent when at least one of the following criteria is fulfilled:
(i)    both a difference in intensity per retention time between the point of steepest ascent and an immediately preceding point as well as a difference in intensity per difference in retention time between an immediately subsequent point and the point of steepest ascent are bigger than a predetermined threshold;
(ii)    for data points in a predefined first time interval prior to the point of steepest ascent, the-intensity of the data points in a predefined first time interval prior to the point of steepest ascent is higher than a predefined threshold and/or rises monotonically; and
(iii)    for at least one other subsequent point in the data set, intensity of the at least one other subsequent point in the data set is less than or equal to the intensity at the point of steepest ascent (implied by peaks, i.e., points of steepest descent after peak points).

While Norton does not disclose a feature is identified and/or a point is determined to be a point of steepest ascent of the points of steepest ascent when at least one of the following criteria is fulfilled:
(i)    both a difference in intensity per retention time between the point of steepest ascent and an immediately preceding point as well as a difference in intensity per difference in retention time between an immediately subsequent point and the point of steepest ascent are bigger than a predetermined threshold;
(ii)    for data points in a predefined first time interval prior to the point of steepest ascent, the-intensity of the data points in a predefined first time interval prior to the point of steepest ascent is higher than a predefined threshold and/or rises monotonically, the limitations are recited in the alternative form. Thus, they are optional limitations.

Regarding claims 17 and 27, Norton discloses grouping of features in the respective feature groups of the first and second data sets, wherein features are grouped into respective feature groups when one or more predefined conditions are fulfilled (features are grouped/classified as peaks when the features are within the steepest points and the return points, Fig. 4A).

Regarding claims 19 and 29, Norton discloses a predefined condition is fulfilled (features are within the steepest points and the return points, Fig. 4A,) when the at least two features (at least two peaks) of the first or second data sets include three features (three peaks) including first, second and third features (first, second, thid peaks, Fig. 4A) and an intensity ratio of the first, second and third features (intensity ratio of peak1/peak2, peak1/peak3) corresponds to a predefined pattern (Fig. 4A).

Regarding claims 21 and 31, Norton discloses determining a corrected time scale comprises adjusting a predefined function to the time differences between feature groups identified in the first data set and corresponding feature groups identified in the second data set (Abstract).

Regarding claims 22 and 32, Norton discloses the predefined function is composed of locally defined functions (time-alignment methods, Abstract) and/or the adjustment of the predefined function is support vector regression or locally weighted scatterplot smoothing.

While Norton does not disclose the predefined function is composed of the adjustment of the predefined function is support vector regression or locally weighted scatterplot smoothing, the limitations are recited in the alternative form, thus, they are optional functions.

	Allowable Subject Matter

Claims 18, 20, 23, 24, 28, 30, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the rejections under 35 USC 112(b), set forth in this office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
	The combination as claimed wherein the mass spectrometry comprising a difference in mass-to-charge ratio between the first and second features is equal, within a given mass-to-charge ratio tolerance, to a difference in mass-to-charge ratio between the second and third features (claims 18, 28) or identifying a feature with maximum intensity and identifying one or more features with higher and/or lower mass-to-charge ratio relative to the feature with maximum intensity, so that a difference in mass-to-charge ratio is in a predefined mass-to-charge ratio interval within a given mass-to-charge tolerance (claims 20, 30) or in a first step, a subordinate data set is aligned to an intermediate reference data set (claims 23, 33) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments and amendments with respect to the rejections of claims 15 and 25 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norton (US 2004/0113062) under 35 USC 103, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claims 18, 20, 28, and 30, Norton discloses “LC-MS data are reported as intensity or abundance of ions of varying mass-to-charge ratio (m/z) at varying chromatographic retention times” (paragraph 0004, lines 1-3). However, Norton is not concerned about differences in mass-to-charge ratio between features (peaks).
Regarding claims 23 and 33, Norton discloses time-aligning all other data sets to the reference data set (spectrum, paragraph 0024, lines 3-5). However, Norton is not concerned about aligning a subordinate data set to an intermediate reference data set.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 4, 2022